DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 12/3/21. No claims have been amended. Claims 1 – 3, 5 – 9 and 11 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 12/3/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 – 3, 5 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al (WO 2014/104334, using machine translation).
The rejection is maintained as per reasons of record as stated in the previous office action of 10/29/21 and is incorporated herein:
Claim 1: WATANABE discloses (see entire document) a molding resin sheet comprising:
 layer C containing a polycarbonate resin c ([0103], [0106]-[0108], claim 10) [reading on the claimed base material containing a polycarbonate resin a1];

 hard coat layer B ([0089], [0091]) [reading on the claimed hard coat layer].
The high-hardness layer A is placed between layers C and B (fig 1(b), [0150]) [as claimed].
The glass transition temperature difference between layers A and C is within 30oC or less, preferably 25oC or less, more preferably 20oC or less ([0078], [0117], [0119], [0120], claim 5) [reading on the claimed -10 to 40oC]. Table 1 ([0174]) shows examples of a 10oC difference between A and C [meeting the claim].
WATANABE discloses that Layer C can be comprised solely of polycarbonate [i.e., 100% polycarbonate] while high-hardness layer A comprises two polymers or, vice-versa, layer C can comprise a combination of polycarbonate with another polymer in a ratio of 90:10 while layer A is comprised of only one polymer, which is done in order to ensure that the glass transition temperature difference between resins A and C approaches 30oC or less ([0104], [0105], [0120], [0121], [0141], claim 10). More explicitly, WATANABE discloses that polycarbonate is particularly preferable for the base C, but when a mixture of two  or more kinds of resins are used and they are incompatible with each other, the body integration rate is the highest ([0104]) [thus showing that one can use polycarbonate alone or a mixture]; and WATANABE discloses that in order to keep the desired absolute value of the difference in the Tg one would blend resins having different Tg’s to a form a mixture in the resin (a) “and/or” in resin (c) ([0120], [0121]) [thus showing a choice for resin (c) of base layer C to be pure polycarbonate or to be a blend] . Accordingly, it would have been obvious to one of 

The pencil hardness of the surface of resin layers A and B is 3H or more and 5H or more, respectively (abstract, [0021], table in [1074], claims 1-4 and 6) [wherein the rejection applies to the overlapping range of HB or harder for the high hardness resin]. WATANABE fails to teach 2H-4H for the hard coat. However:
Regarding the claimed HB or harder, for the part of the range of the pencil sharpness not covered by WATANABE, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051.
Regarding both the claimed HB or harder and the claimed 2H-4H for the hard coat, WATANABE discloses the importance of having good surface hardness and at the same time the hard coat should have the desired elastic modulus and that if one sets the elongation rate at a predetermined temperature one can also get the desired thermoformability, all of which are adjusted based on the hard coat layer B’s relationship with the high-hardness layer A and which is obtained by choosing the curable resins, such as acrylates, epoxies, etc. and having functional groups that allow for the desired amount of crosslinking ([0025], [0089]-[0096]); discloses the adjust the thickness of the hard coat layer so that it has sufficient hardness, thermoformability, and having no warpage, In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).

Claims 2-3:  The polycarbonate c is an aromatic polycarbonate such as made from bis(hydroxyphenyl)propane ([0103], [0106]-[0108], claim 10) [reading on the claimed polycarbonate].
Claims 5-6: The  high-hardness resin A is a copolymer containing a (meth)acrylic ester and vinyl  units, represented below ([0036]-[0040]) [meeting claims 5 and 6]: 

    PNG
    media_image1.png
    518
    1129
    media_image1.png
    Greyscale

Claim 7: The thickness of the laminate is 0.1-1.5 mm ([0149]) and wherein the thickness of the hard coat B is only 5 - 20 microns ([0102]), leaving a thickness for A plus C of approx. 0.1–1.5 mm (wherein the rejection applies to the overlapping range].
Claim 8: WATANABE discloses a ratio of C:A of preferably 4:1 or more ([0147]) [reading on the claimed 75-99%].	
Claim 9: The hard coat layer B is an acrylic hard coat ([0089], [0091]) [as claimed].
Claim 11: WATANABE discloses a molded resin article molded using the resin sheet (Title, [0159], claim 13) [as claimed].

 Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive. 

Applicant submits that WATANABE requires a hardness of 5H or more for layer B which does not overlap with the claimed 2H-4H; that all examples teach 5H-8H, even referring to comparative example 2 which has a hardness of 5H; that WATANABE already optimized for the various factors such as the hardness of layer A and the thickness of layer B to arrive at 5H or higher for  layer B so that the Examiner’s argument that one skilled in the art would know to optimize the variables implies that WATANABE somehow failed to appreciate his own invention and reached the wrong conclusion in deciding the pencil hardness for layer B; that WATANABE teaches away from 2H-4H because it discloses 5H or higher; that because of teaching away, the Applicant does not need to show new and unexpected results for a hardness of 2H-4H.
Applicant’s argument is not convincing.
If one of ordinary skill in the art wants to modify an invention, it does not mean that the inventor of that invention did not appreciate his own invention or reached wrong conclusions of his own invention. For that matter, the present claims have modified WATANABE by keeping everything the same expect for the hardness of the coat layer. It is assumed that the present inventors do not mean to assert that WATANABE was wrong in his conclusions or did not appreciate his own invention.
Be it as it may, WATANABE does disclose the importance of having good surface hardness but also discusses the elastic modulus and its difference from that of layer A and discloses that if one sets the elongation rate at a predetermined temperature one can also get the desired thermoformability. Adjustments are made based on layer B’s relationship with the high-hardness layer A and which is obtained by choosing curable resins, such as acrylates, epoxies, etc. and having functional groups that allow for the desired amount of crosslinking which results in the desired hardness, and also ensuring no warpage, waviness or peeling due to the curing ([0025], [0089]-[0096], [0102]). WATANABE also discloses how variables can be adjusted, such as the thickness of one layer depending on the hardness of another layer or that one can set the pencil hardness by the type of polymer used or  by its functional groups.
From WATANABE’s disclosure, one of ordinary skill in the art would understand how to vary the above parameters to achieve the desired results. For instance, if flexibility is more desired, one can decrease the hardness from 5H to 4H or 3H or 2H, etc. or if one desires a harder coat, one can increase the hardness from 5H to 6H or 7H, etc.  One would also understand that there are variables that can be adjusted, such as the resins used for each layer, the amounts and types of functional groups, the amount of crosslinking, the thickness of the layers in relation to the hardness of another layer, all of which are associated with the hardness of the layers. 
As far as WATANABE teaching away from 2H-4H by disclosing 5H or more, it has been held that the omission of a step and its function is prima facie obvious if the step is not desired. Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). MPEP 2144.04[R-6] II. If one of ordinary skill in the art does not need a hard coat layer having a hardness as hard as 5H, one can make a hard coat layer having a lower hardness, such as the claimed 2H-4H.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765